DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao CN 103542071 A.
Zhao discloses:
Claim 1- A gear comprising: an outer circumferential rim (unnumbered see figure) provided integrally with a plurality of tooth portions (3) disposed side-by-side in a circumferential direction on an outer circumferential surface; and a plurality of reinforcing ribs (7) disposed inside the outer circumferential rim to be spaced from each other in the circumferential direction by thinning portions (unnumbered portions between ribs 7), wherein a position where each of the plurality of reinforcing ribs and the outer circumferential rim are joined corresponds, in the circumferential direction, to a position of a tooth groove between the plurality of tooth portions (see figure).

Claim 4- wherein: an inner circumferential rim (6) is provided inside the outer circumferential rim (unnumbered), outer ends of the plurality of inner circumferential side ribs extending radially from a central side are joined to the inner circumferential rim (see figure), and each of the plurality of reinforcing ribs connects the outer circumferential rim and the inner circumferential rim with each other (see figure).
Claim 5- wherein the position of the tooth groove is located at a position continuous to a reinforcing rib in a radial direction via the outer circumferential rim (unnumbered see figure).
Claim 6- wherein a circumferential thickness of the reinforcing ribs is 1/3 to 2/3 of a radial thickness of the outer circumferential rim, the radial thickness being a rim thickness of a tooth root (see figure showing thickness of 6 and unnumbered outer rim).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao CN 103542071 A.
Regarding claim 2, Zhao discloses the claimed invention except for a resin material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Zhao also discloses positions of the thinning portions between the plurality of reinforcing ribs correspond, in the circumferential direction, to positions of the plurality of tooth portions (see figure).


Allowable Subject Matter

Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither disclose nor renders obvious the claimed combinations including:
a weld line is formed to extend from one of the thinning portions into a corresponding tooth portion
the plurality of tooth portions are helical gears extending obliquely in a tooth width direction, the plurality of reinforcing ribs are disposed to be spaced from each other in the circumferential direction of each of both surfaces spaced apart in a tooth width direction in the outer circumferential rim, and a position where each of the plurality of reinforcing ribs and the outer circumferential rim are joined corresponds, in the circumferential direction, to the position of the tooth groove between the tooth portions in each of the both surfaces

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658